Title: To Thomas Jefferson from Richard Claiborne, 6 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas


Richmond, 6 Mch. 1781. Has made repeated endeavors to correct abuses among the express riders and in every other branch of his department, but “many evils have taken such deep root that it is tedious destroying them.” Thanks TJ for the information respecting Boswell and has directed Mr. Elliott to exclude him from public employment. Has not made this an individual matter but has long since given general directions and will again write the assistant deputy quartermasters.
